EX. 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the Registration Statement on Form S-1/A of L & L Energy Inc. (formerly L & L International Holdings, Inc.), of our report dated August 11, 2009 on our audits of the financial statements of L & L Energy Inc. (formerly L & L International Holdings, Inc.) as of April 30, 2009 and 2008 and the results of their operations and cash flows for the years then ended. /s/ Kabani & Company, Inc. Certified Public Accountants Kabani & Company, Inc. Los Angeles, California May 10, 2010
